ORDER
PER CURIAM.
FN Projects, Inc. and Granite Savings Bank appeal the judgment of the trial court granting summary judgment in favor of Leslie A. Kern and Brenda S. Kern regarding escrowed funds stemming from a real estate transaction.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. Upon de novo review, we find no genuine issue of material fact or error of law. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. Judgment affirmed in accordance with Rule 84.16(b).